Title: [Diary entry: 26 September 1784]
From: Washington, George
To: 

26th. Having found our Horses readily (for they nevr. lost sight of our fire) we started at the dawning of day, and passing along a small path much enclosed with weeds and bushes, loaded with water from the overnights rain, & the showers which were continually falling, we had an uncomfortable travel to one Charles friends, about 10 Miles; where we could get nothing for our horses, and only boiled Corn for ourselves. In this distance, excepting two or three places which abounded in stone, & no advantage taken of the hills (which were not large) we found the ground would admit an exceeding good Waggon road with a little causeying of some parts of the Glades; the ridges between being chiefly white oak land, intermixed with grit & Stone. Part of these glades is the property of Govr. Johnson of Maryland who has settled two or three families of Palatines upon them. These glades have a pritty appearance, resembling cultivated Lands & improved Meadows at a distance; with woods here and there interspersed. Some of them are rich, with a black and lively soil—others are of a stiffer, & colder Nature. All of them feel, very early, the effect of frost. The growth of them, is a grass not much unlike what is called fancy grass, without the variegated colours of it; much intermixed in places with fern and other weeds, as also with alder & other Shrubs. The Land between these glades is chiefly white oak, on a dry stony Soil. In places there are walnut & Crab tree bottoms, which are very rich. The glades are not so level as one would imagine. In general they rise from the small water courses which run through all of them

to the ridges which seperate one from another—but they are highly beneficial to the circumjacent Country from whence the Cattle are driven to pasture in the Spring & recalled at Autumn. A Mile before I came to Friends, I crossed the Great branch of Yohiogany, which is about 25 or 30 yards over; and impassable, according to his Acct., between that [crossing] and Braddocks road [at the Great Crossing] on acct. of the rapidity of the Water, quantity of stone, & Falls therein—but these difficulties, in the eyes of a proper examiner might be found altogether imaginary; and if so, the Navigation of the Yohiogany & No. Branch of Potomack may be brought within 10 Miles, & a good Waggon road betwn.; but then, the Yohiogany lyes altogether in the State of Pensylvania, whose inclination (regardless of the interest of that part which lyes west of the Laurel hill) would be opposed to the extension of their navigation; as it would be the inevitable means of withdrawing from them the trade of all their western territory. The little Yohiogany from Braddocks road [at the Little Crossing] to the Falls [of the Youghiogheny River] below the Turkey foot, or 3 forks, may, in the opinion of Friend, who is a great Hunter, & well acquainted with all the Waters, as well as hills, having lived in that Country and followed no other occupation for nine years, be made navigable and this, were it not for the reason just assigned, being within 22 Miles of Fort Cumberland, would open a very important door to the trade of that Country. He is also of opinion that a very good road may be had from the Dunkers bottom to the No. Branch of Potomack, at or near where McCullochs path crosses it; and that the distance will not exceed 22 Miles, to pass by his house, i.e. 10 to the No. Branch, & 12 to the Dunkers bottom—half of which (10 or 11 Miles) will go through the glades, & white oak ridges which seperate them. There will be an intervention of two hills in this road—the back bone near the [North] Branch  and the Briery Mountain near the [Dunkard’s] Bottom, both of which may be easily passed in the lowest parts by judicious slants, & these with some Causeys in the richest & deepest parts of the glades will enable a common team to draw twenty hundred with ease from one place to the other. From Friends I passed by a spring (distant 3 Miles) called Archy’s, from a Man of that name —crossed the backbone & descended into Ryans glade. Thence by Joseph Logstons, & McCulloch’s ford of the No. Branch, to old Mr. Thos. Logston’s

(the father of Joseph). The way & distances as follow—to the foot of the back bone, about 5 Miles of very good ground for a road; being partly glady, and partly White Oak ridges—across the ridge to Ryans glade one Mile and half bad, the hill being steep & in places stony—to Joseph Logston’s 1½ Miles very good going—to the No. Branch at McCullochs path 2 Miles—infamous road and to Thos. Logstons 4 more, partly pretty good, & in places very bad. But it has been observed before to what fortuitous circumstances the paths of this Country owe their being, & how much the ways may be better chosen by a proper investigation of it; & the distances from place to place reduced. This appeard evident from my own observation and from young Logston, who makes hunting his chief employment; and according to his own Acct. is acquainted with every hill & rivulet between the North Branch & the Dunkers bottom. He asserts that from Ryan’s glade to the No. branch, 2 Miles below the Mouth of Stony river (wch. is about 4 below McCullochs crossing) a very good road may be traced, and the distance not more than it is from the same place to the crossing last mentioned, which is a circumstance of importance as the No. Branch above its junction with Stony river (which of the two seems to contain most water) would hardly afford water for Navigation. He agrees precisely with Charles Friend respecting the Nature of the road between the North Branch and the Dunkers bottom; but insists upon it that the distance will not exceed 20 Miles & that Friends ought to be left two Miles to the Westward. This may acct. for their difference of opinion; the latter wanting his House to be introduced as a stage and here it may be well to observe, that however knowing these people are, their accts. are to be received with great caution—compared with each other and these again with one’s own observatns.; as private views are as prevalent in this, as any other Country; and are particularly exemplified in the article of Roads; which (where they have been marked) seem calculated more to promote individual interest, than the public good. From the reputed distances, as I have given them from place to place between Monongahela Court House and the No. branch at McCullochs ford, & description of the Country over which I travelled, it should seem that Colo. Morgan and those with whom I had the meeting at Captn. Hanways are mistaken in two points—viz. measurement, & the goodness of road—They making the distance between these places only 40 Miles and the way good,

whereas by my Acct. the first is computed 55 Miles and a part of the road very bad. Both however are easily accounted for; the rout being circuitous, & beasts, instead of Men, having traced it out. Altho’ I was seldom favored with a sight of the Sun but handsomely besprinkled with rain the greater part of the way it was evident to me that from Pierpoints (Captn. Hanways Quartrs.) to the crossing of Sandy Creek, I rid in a No. Et. direction—from thence for many Miles South and afterwards South Easterly. I could obtain no good Acct. of the Navigation of the No. Branch between McCulloch’s crossing and Wills’s Creek (or Fort Cumberland). Indeed there were scarce any persons of whom enquiries could be made, for, from Lemon’s to old Logston’s there is only Friend & young Logston living on the track I came and none on it for near 20 Miles below him—but in general I could gather from them, especially from Joseph Logston, who has (he says) hunted along the water course of the river that there is no fall in it—that from Fort Cumberland to the Mouth of Savage river the water being good is frequently made use of in its present State with Canoes and from thence upwards, is only rapid in places with loose Rocks which can readily be removed. From the Mouth of Savage River the State of Maryland (as I was informed) were opening a road to their western boundary which was to be met by another which the Inhabitants of Monongahela County (in Virginia) were extending to the same place from the Dunkers bottom through the glades of Yohiogany making in the aggregate abt. 35 Miles. This road will leave Friends according to his Acct. a little to the Eastward & will upon the whole be a good road but not equal to the one which may be traced from the Dunkers bottom to the No. Branch at, or below the fork of it & Stony River. At this place—viz. Mr. Thos. Logston’s—I met a brother of his, an intelligent man, who informed me that some years ago he had travelled from the Mouth of Carpernters Creek (now more generally known by the name of Dunlaps) a branch of Jacksons, which is the principal prong of James River to the Mouth of Howards Creek wch. emptys into the Greenbrier a large branch of New River abe. Great Kanhawa—that each river, at the Mouths of these Creeks is large & very competent for navigation—that the distance between them does not exceed 20 Miles and not a hill in the way. If this be fact, and he asserts it positively, a communication with the western Country that way, if the falls

in the Great Kanhawa (thro’ the gauly Mountn.) Can be rendered navigable will be as ready, perhaps more direct than any other for all the Inhabitants of the Ohio & its waters below the little Kanhawa and that these Falls are not so tremendous as some have represented I am inclined to believe from several Circumstances—one of which, in my mind, is conclusive—so far at least—as that they do not amount to a Cataract, and that is that Fish ascend them—it being agreed on all hands that the large Cats and other fish of the Ohio are to be met with in great abundance in the river above them.